Citation Nr: 1140471	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-30 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for fibromyalgia.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to August 1992.  She also had additional service with the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, in which the RO, in pertinent part, granted the Veteran's application to reopen a previously denied claim for service connection for fibromyalgia, but denied the claim on the merits.

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received subsequent to an unappealed RO denial.  
See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001). 

In November 2008, the Veteran and her husband (H.W.) testified at a hearing before RO personnel.  In July 2011, they testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of each hearing is of record.

The issue of service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied the Veteran's application to reopen her claim for service connection for fibromyalgia.  Although notified of this decision in October 2006, the Veteran did not appeal. 

2.  Evidence received since the September 2006 decision relates to the basis for the prior denial. 


CONCLUSIONS OF LAW

1.  The September 2006 decision that denied the application to reopen the claim for entitlement to service connection for fibromyalgia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010). 

2.  Evidence received since the September 2006 decision is new and material with regard to the claim for service connection for fibromyalgia, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2011). 

However, as the Board is granting the only claim being decided, i.e., the application to reopen and the claim for service connection for fibromyalgia, this claim is substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

The Board notes that, in a hearing before the undersigned, the Veteran was informed that it was incumbent upon her to submit any potentially relevant evidence that was material to her claim, i.e., pertaining to the basis for the prior denial.  Moreover, the undersigned afforded the Veteran an opportunity to present any potentially relevant evidence in her possession in support of her claim.  (Hearing transcript, at 7).  These actions supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2011) was applicable to Board hearings in July 2011, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

Application to Reopen

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for fibromyalgia was initially denied in a March 2004 rating decision.  At that time, there was post-service evidence of fibromyalgia, but no evidence of in-service fibromyalgia or of a nexus to service, other than her claim.  The appellant was informed of the decision and of the right to appeal.

In September 2006, the RO denied the Veteran's application to reopen her previously denied claim for service connection for fibromyalgia.  The Veteran was notified of this denial in October 2006 but did not appeal.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The September 2006 denial noted that while new evidence had been received, this evidence was not material because it did not "show a relationship to an event or disease during active service."  The evidence before the RO included the Veteran's service treatment records (STRs) and VA treatment records dated from April 1998 to July 2006.  

Since the September 2006 denial, the most significant pieces of evidence received are October 2007, July 2008, and July 2009 letters from Dr. Kurtz, a private physician, and VA examination reports and medical opinions dated in May 2008, February 2009, December 2009, January 2010, December 2010, February 2011, and March 2011.  In the October 2007 letter, Dr. Kurtz opined that the Veteran's fibromyalgia was at least as likely as not related to injuries she sustained during service - specifically, a head injury she sustained in September 1991 and a motor vehicle accident in May 1992.  In the July 2008 letter, Dr. Kurtz opined that the Veteran's fibromyalgia was related to endometriosis, which was diagnosed in service.  In the January 2009 letter, Dr. Kurtz opined that the Veteran's symptoms, specifically endometriosis, were early signs of fibromyalgia.  On the other hand, VA examiners have generally opined that it less likely than not that the Veteran's fibromyalgia is related to an injury or disease during service.  

At the time of the September 2006 RO decision, there was a post-service diagnosis of fibromyalgia, but there was no competent evidence that the Veteran's fibromyalgia was related to service.  The Board finds the evidence added to the record since the September 2006 rating decision is new and material.  In particular, the Board finds that the letters from Dr. Kurtz are material as they suggest a possible nexus between the Veteran's fibromyalgia and her service.  This evidence, relates to an unestablished fact needed to establish service connection (i.e., nexus).  Based upon the reasons for the prior denial, this evidence is accepted as credible and cures one of the prior evidentiary defects.  Therefore, the Veteran's claim is reopened.


ORDER

The application to reopen a claim for service connection for fibromyalgia is granted. 


REMAND

During the July 2011 Board hearing, the Veteran testified that her fibromyalgia symptoms included irritable bowel syndrome (IBS), endometriosis, a mood disorder, sinusitis, ovarian cysts, muscle pain, joint pain, headaches, fatigue, dizziness, and sleep disturbance.  She asserted that she had early symptoms of fibromyalgia during service, but that the disease was not recognized by the medical community until the mid-1990s.  A May 2001 VA treatment record notes a possible diagnosis fibromyalgia.  Subsequent records generally show a diagnosis of fibromyalgia beginning in 2002.

In November 2007, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) listing the various health care providers who have treated her for fibromyalgia.  Among those listed, included the University of Dan Diego and clinics (presumably VA) in Murrieta and Temecula, California.  A review of the claims file indicates that VA has not attempted to obtain these records. 

As regards VA treatment records from the Murrieta Community Based Outpatient Clinic (CBOC) and Temecula Vet Center, given that VA is on notice that records which it has created and are therefore considered in its constructive possession are outstanding, and these records could be relevant to the claim for service connection for fibromyalgia, the Board is compelled to remand the claim in order to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611  (1992); cf. Moore v. Shinseki, 555 F.3d 1369, 1373-74  (2009) (even STRs, which pre-date the appeal period must be obtained by VA in an increased rating case because the Veteran's entire medical history must be considered in adjudicating such a claim). 

As regard private treatment records from the University of San Diego, as these records have not been obtained, but are potentially relevant to the Veteran's claim, a remand is required for the RO to make reasonable efforts to obtain these relevant non-Federal records.  38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the Veteran's treatment at the Murrieta CBOC and the Temecula Vet Center and associate these records with the claims folder. 

2.  Request any necessary consent and authorization to obtain the records of the Veteran's treatment for fibromyalgia at the University of San Diego.  

3.  If any relevant records cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4.  Take any other action necessary to properly adjudicate the claim for entitlement to service connection for fibromyalgia, to include obtaining an updated opinion from a VA examiner if the newly obtained records contain information relating to the etiology of the Veteran's fibromyalgia.  

5.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


